 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JIAME CALDERON, et al.,                         No. 1:17-cv-00040-DAD-BAM
12                      Plaintiffs,
13           v.                                       ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS GRANTING
14    TULARE REGIONAL MEDICAL                         PLAINTIFFS’ MOTION FOR DEFAULT
      CENTER, et al.,                                 JUDGMENT
15
                        Defendants.                   (Doc. Nos. 89, 92)
16

17

18          Plaintiff Jiame Calderon is proceeding individually and as guardian ad litem for three

19   minor plaintiffs—RC, MC, and MC—in this wrongful death action. The matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On February 11, 2019, plaintiffs filed a motion for default judgment against nominal

22   defendants Marissa Dominguez, Damian Dominguez, and Tito Dominguez. (Doc. No. 89.) On

23   March 14, 2019, the assigned magistrate judge issued findings and recommendations,

24   recommending that plaintiffs’ motion be granted, and that default judgment be entered in favor of

25   plaintiffs and against the nominal defendants in the amount of $0.00. (Doc. No. 92.) The parties

26   were provided fourteen days in which to file objections to the findings and recommendations.

27   (Id.) To date, no objections to the findings and recommendations have been filed, and the time in

28   which to do so has now passed.
                                                      1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(c), the court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly,

 5               1. The findings and recommendations issued on March 14, 2019 (Doc. No. 92) are

 6                  adopted in full;

 7               2. Plaintiffs’ motion for default judgment (Doc. No. 89) is granted;

 8               3. Judgment is entered in favor of plaintiffs Jiame Calderon, individually and as

 9                  guardian ad litem for minor children RC, MC, and MC, and against nominal

10                  defendants Marissa Dominguez, Damian Dominguez, and Tito Dominguez in the

11                  amount of $0.00; and

12               4. The matter is referred back to the assigned magistrate judge for further

13                  proceedings.

14   IT IS SO ORDERED.
15
        Dated:     April 17, 2019
16                                                     UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
